DISSENTING OPINION.
WOODSON, J.
I dissent from the opinion in this case for the reason that it overlooks the rule that, in asking a demurrer to the evidence or a peremptory instruction to find for the defendant, the instruction admits as true every fact which the evidence in the case tends to prove in favor of the plaintiff. With that rule in mind let us see if the deceased boy was guilty of such negligence that a court should declare as a matter of law plaintiffs cannot recover.
The opinion states that the evidence shows that one standing sis feet east of the track could see the train approaching from forty to one hundred feet. That being true, then the jury would have been warranted in finding that the boy could not have seen the train for a greater distance than forty feet before it reached the crossing.
The opinion also states that the engineer testified the train was running about fifty miles an hour, *549or fifty feet a second; and the brother of deceased, who was an eye-witness to the accident, testified that deceased was going a little faster than a walk. This conrt knows, as well as the' trial conrt, or anyone else for that matter, that an ordinary person will walk ahont fonr miles an hour. If we concede deceased was going only fonr miles an hour when struck, then he was traveling only one-twelfth as fast as the train was running, which was fifty feet a second, which would be one-twelfth .of fifty feet or four and one-sixth feet a second. Now, if the deceased was within six feet of the track when he could first see the train, which was only forty feet away, then in less than one and a half seconds he would have stepped upon the track at the rate he was walking.
This is putting the evidence in the most favorable light for the defendant, but under the instruction it is our duty to look at it in the most favorable light for the plaintiffs; but instead of doing so, let us view it in the most unfavorable light. Suppose, instead of deceased being able to see the train approaching only forty feet away when he was within six feet of the track, he could have seen it one hundred feet away, as some of the testimony tended to show. At that rate the train would have reached the crossing in exactly two seconds, and the deceased would have walked about nine feet, which would have placed him beyond the center of the track. The evidence is undisputed that just at the very instant he reached the center of the track the engine struck and killed him.
Now, we have the situation in the most favorable and most unfavorable light to plaintiffs; and I submit that to declare as a matter of law that a boy of thirteen years of age by not stopping and avoiding coming in contact with the train after he was within six feet of the rail and less than four feet of the line of the passing train is guilty of contributory negli*550gence, is carrying the doctrine of contributory negligence to an extreme not heretofore announced by this court, or supported by the text-writers upon that subject.
He was but a lad of tender years, with no cares or responsibilities resting upon his shoulders, unmindful or forgetful perhaps of the railroad and the train, and doubtless with his mind absorbed with the errand he was running for his father to his brother, approached at a brisk walk a railroad, the view of which was so obstructed he could not see the approaching train until he was within six feet of the track, and doubtless the hill which obstructed his view muffled its sound so that he did not see or hear it, and, consequently, apprehended no danger, but all at once the train hove in sight, approaching him with lightning-like speed, without warning. Under these conditions he had no time to realize the jeopardy he was in, much less to extricate himself from the imminent and impending danger that threatened him. That situation and danger caused by defendant’s negligence would have naturally frightened and confused boy or man to such a degree that he should not be judged by the ordinary rules of contributory negligence, but should be required to use such care and caution only that a person in the same situation would have done. [Siegrist v. Arnot, 86 Mo. 200.] Especially that should be the rule when applied to boys no older than this one was.
In my judgment the evidence made a clear case for the jury, and for that reason in my opinion the action of the court in giving the demurrer to the evidence was reversible error.